

Exhibit 10.1









 



NATIONSTAR AGENCY ADVANCE FUNDING TRUST,
as Issuer,
THE BANK OF NEW YORK MELLON,
as Indenture Trustee, Calculation Agent, Paying Agent and Securities
Intermediary,
and
BARCLAYS BANK PLC,
as Administrative Agent


and consented to by:


BARCLAYS BANK PLC


as sole Noteholder of the Class A-VF1 Variable Funding Notes, the Class B-VF1
Variable Funding Notes, the Class C-VF1 Variable Funding Notes and the Class
D-VF1 Variable Funding Notes
__________
AMENDMENT NO. 4
dated as of January 27, 2015
to the
SERIES 2013-VF1 INDENTURE SUPPLEMENT
dated as of January 31, 2013
to the
FOURTH AMENDED AND RESTATED INDENTURE,
dated as of January 31, 2013
__________
NATIONSTAR AGENCY ADVANCE FUNDING TRUST, ADVANCE RECEIVABLES BACKED NOTES,
SERIES 2013-VF1
 




1

--------------------------------------------------------------------------------



Amendment No. 4 TO SERIES 2013-VF1 INDENTURE SUPPLEMENT
This Amendment No. 4, dated as of January 27, 2015 (this “Amendment”), to the
Series 2013-VF1 Indenture Supplement, dated as of January 31, 2013 (as amended
by that certain Amendment No. 1, dated as of May 21, 2013, as further amended by
that certain Amendment No. 2, dated as of October 15, 2013, as further amended
by that certain Amendment No. 3, dated as of October 14, 2014 and as the same
may be further amended, restated, supplemented or otherwise modified from time
to time, the “Indenture Supplement”) to that certain Fourth Amended and Restated
Indenture, dated as of January 31, 2013 (as amended by that certain Amendment
No. 1, dated as of April 22, 2014 and as the same may be further amended,
restated, supplemented or otherwise modified from time to time, the
“Indenture”), is entered into by and among NATIONSTAR AGENCY ADVANCE FUNDING
TRUST, a statutory trust organized under the laws of the State of Delaware (the
“Issuer”), THE BANK OF NEW YORK MELLON, a New York banking corporation, as
trustee (the “Indenture Trustee”), as calculation agent (the “Calculation
Agent”), as paying agent (the “Paying Agent”), and as securities intermediary
(the “Securities Intermediary”), NATIONSTAR MORTGAGE LLC, a Delaware limited
liability company (“Nationstar”), BARCLAYS BANK PLC (“Barclays”), a public
limited company formed under the laws of England and Wales, as administrative
agent (the “Administrative Agent”), and consented to by Barclays, as sole
Noteholder of the Class A-VF1 Variable Funding Notes, the Class B-VF1 Variable
Funding Notes, the Class C-VF1 Variable Funding Notes and the Class D-VF1
Variable Funding Notes (collectively, the “Notes”) issued pursuant to the
Indenture Supplement (in such capacity, the “Noteholder”). Capitalized terms
used herein but not otherwise defined shall have the meanings given to such
terms in the Indenture or the Indenture Supplement, as applicable.
WHEREAS, Section 12.2 of the Indenture provides, among other things, that
subject to the terms and provisions of each Indenture Supplement with respect to
any amendment of such Indenture Supplement, the parties to the Indenture may at
any time enter into an amendment to the Indenture, including any Indenture
Supplement, with prior notice to the Note Rating Agency and the consent of
Noteholders of more than 50% (by Class Invested Amount) of each Series or Class
of Notes affected by such amendment of the Indenture, including any Indenture
Supplement, for the purpose of adding any provisions to, or changing in any
manner or eliminating any of the provisions of the Indenture, of modifying in
any manner the rights of the Holders of the Notes of each such Series or Class
under the Indenture or any Indenture Supplement, upon delivery of an Issuer Tax
Opinion and, pursuant to Section 12.3 of the Indenture, an Opinion of Counsel
stating that the execution of such amendment is authorized or permitted by the
Indenture and that all conditions precedent thereto have been satisfied (the
“Authorization Opinion”); provided, however, that no such amendment will modify
any of the enumerated provisions set forth in Section 12.2 without the consent
of the Noteholder of each Outstanding Note affected thereby;
WHEREAS, Section 12(b) of the Indenture Supplement provides that notwithstanding
any provisions to the contrary in Section 6.10 or Article XII of the Indenture,
no supplement, amendment or indenture supplement entered into with respect to
the issuance of a new Series of Notes or pursuant to the terms and provisions of
Section 12.2 of the Indenture may, without the consent of 100% of the Series
2013-VF1 Notes, supplement, amend or revise any term or provision of the
Indenture Supplement;



--------------------------------------------------------------------------------



WHEREAS, the parties hereto desire to amend the Indenture Supplement as
described below in connection with the Noteholder selling to Credit Suisse AG,
Cayman Islands Branch and GIFS Capital Company, LLC a portion of the Variable
Funding Notes held by the Noteholder pursuant to the CS Assignment Agreement (as
defined herein);
WHEREAS, this Amendment is not effective until the execution and delivery of
this Amendment by the parties hereto and the delivery of the Issuer Tax Opinion
and the Authorization Opinion;
WHEREAS, the Noteholder owns 100% of the Class A-VF1 Variable Funding Notes, the
Class B-VF1 Variable Funding Notes, the Class C-VF1 Variable Funding Notes and
the Class D-VF1 Variable Funding Notes, which are the only Outstanding Notes
issued pursuant to the Indenture Supplement; and
NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
Section 1.Amendments to the Indenture Supplement. Subject to the satisfaction of
the conditions precedent in Section 3 below, effective upon the payment of the
Assignor Purchase Price Payment (as defined in the CS Assignment Agreement), the
following amendments shall occur with respect to the enumerated sections and
provisions of the Indenture Supplement:


(a)Section 2 of the Indenture Supplement is hereby amended by deleting the
definition of “Administrative Agent” in its entirety and replacing it with the
following:


“Administrative Agent” means, for so long as the Series 2013-VF1 Notes have not
been paid in full: (i) with respect to the provisions of this Indenture
Supplement, Barclays Bank PLC, Credit Suisse AG, New York Branch or any
Affiliate or successor thereto; and (ii) with respect to the provisions of the
Base Indenture, and notwithstanding the terms and provisions of any other
Indenture Supplement, together, Barclays Bank PLC, Credit Suisse AG, New York
Branch, and such other parties as set forth in any other Indenture Supplement,
or a respective Affiliate or any respective successor thereto. For the avoidance
of doubt, reference to “it” or “its” with respect to the Administrative Agent in
the Base Indenture shall mean “them” and “their,” and reference to the singular
therein in relation to the Administrative Agent shall be construed as if plural.


(b)Section 2 of the Indenture Supplement is hereby amended by deleting the
definition of “Commercial Paper Notes” in its entirety and replacing it with the
following:


“Commercial Paper Notes” means with respect to each Conduit Purchaser, the
short-term promissory notes issued or to be issued by or on behalf of such
Conduit Purchaser in the United States commercial paper market.
(c)Section 2 of the Indenture Supplement is hereby amended by deleting the
definition of “Corporate Trust Office” in its entirety and replacing it with the
following:

2

--------------------------------------------------------------------------------



“Corporate Trust Office” means with respect to the Series 2013-VF1 Notes, the
office of the Indenture Trustee (or The Bank of New York Mellon in any of its
capacities) at which at any particular time its corporate trust business will be
administered, which office at the date hereof is located at (i) for purposes
other than final payment or note transfers, 101 Barclay Street, Floor 7W, New
York, New York 10286, Attention: Nationstar Agency Advance Funding Trust, Series
2013-VF1, and (ii) for purposes of final payment and note transfers, 2001 Bryan
Street, 9th Floor, Dallas, TX 75201, Attention: Transfers, Nationstar 2013-VF1.
(d)Section 2 of the Indenture Supplement is hereby amended by deleting the
definition of “Cost of Funds Rate” in its entirety and replacing it with the
following:


“Cost of Funds Rate” means (a) with respect to Note Balances held by the CS
Purchaser Group (as defined in the CS Assignment Agreement) for which Credit
Suisse is designated as the Administrative Agent, the CS Cost of Funds Rate, (b)
with respect to Note Balances held by the Committed Purchaser or any Conduit
Purchaser for which Barclays is designated as the Administrative Agent, the
Barclays Cost of Funds Rate, (c) with respect to Note Balances held by any other
asset-backed commercial conduit “Cost of Funds Rate” specified in the applicable
instrument pursuant to which such Person purchases any such Note Balance and
consented to in writing by the Administrator, or (d) with respect to Note
Balances held by any other Person, One-Month LIBOR.
(e)Section 2 of the Indenture Supplement is hereby amended by deleting the
definition of “Program Support Agreement” in its entirety and replacing it with
the following:


“Program Support Agreement” means any agreement entered into by any Program
Support Provider providing for the issuance of one or more letters of credit for
the account of such Conduit Purchaser, the issuance of one or more surety bonds
for which a Conduit Purchaser is obligated to reimburse the applicable Program
Support Provider for any drawings thereunder, the sale by such Conduit Purchaser
to any Program Support Provider of the aggregate outstanding Note Balance (or
portions thereof or participations therein) and/or the making of loans and/or
other extensions of credit to such Conduit Purchaser in connection with such
Conduit Purchaser’s commercial paper program, together with any letter of
credit, surety bond or other instrument issued thereunder.
(f)Section 2 of the Indenture Supplement is hereby amended by deleting the
definition of “Program Support Provider” in its entirety and replacing it with
the following:


“Program Support Provider” means any Person now or hereafter extending credit or
having a commitment to extend credit to or for the account of, or to make
purchases from, a Conduit Purchaser or issuing a letter of credit, surety bond
or other instrument to support any obligations arising under or in connection
with such Conduit Purchaser’s commercial paper program.
(g)Section 2 of the Indenture Supplement is hereby amended by deleting the
definitions of “CP Rate” and “Conduit Holder” in their entirety:

3

--------------------------------------------------------------------------------



(h)Section 2 of the Indenture Supplement is hereby amended by adding the
following definitions of in the proper alphabetical order:


“Barclays Commercial Paper Rate” means with respect to any Conduit Purchaser for
which Barclays acts as Conduit Administrative Agent for any Interest Accrual
Period (or any portion thereof), the per annum rate equivalent to the weighted
average cost (as determined by Barclays, and which shall include commissions of
placement agents and dealers not to exceed 0.05% of the face amount of the
applicable Commercial Paper Notes, incremental carrying costs incurred with
respect to such Commercial Paper Notes maturing on dates other than those on
which corresponding funds are received by such Conduit Purchaser, other
borrowings by such Conduit Purchaser (other than under any Program Support
Agreement) and any other costs associated with the issuance of such Commercial
Paper Notes) of or related to the issuance of Commercial Paper Notes that are
allocated, in whole or in part to the funding of any Note Balances of the Series
2013-VF1 Notes; provided, however, that if any component of such rate is a
discount rate, in calculating the Barclays Commercial Paper Rate for such
Interest Accrual Period (or such portion thereof), any Conduit Purchaser (or the
related Administrative Agent on its behalf) shall for such component use the
rate resulting from converting such discount rate to an interest bearing
equivalent rate per annum.
“Barclays Cost of Funds Rate” means, (i) for any Interest Accrual Period during
which any VFN Principal Balance of Series 2013-VF1 Notes is held by a Committed
Purchaser for which Barclays acts as sponsor, administrative agent or manager,
as applicable, and has funded its interest on balance sheet, at the sole and
absolute discretion of such Committed Purchaser, either One-Month LIBOR or the
cost of funding such interest on balance sheet, (ii) for any Interest Accrual
Period Interest Accrual Period during which any VFN Principal Balance of Series
2013-VF1 Notes is held by a Conduit Purchaser for which Barclays acts as
sponsor, administrative agent or manager, as applicable, a rate per annum equal
to the applicable Barclays Commercial Paper Rate, (iii) for any Interest Accrual
Period during which any VFN Principal Balance of Series 2013-VF1 Notes is held
by a Conduit Purchaser for which Barclays acts as sponsor, administrative agent
or manager, as applicable, to the extent it does not fund its Note Balance
during such period by issuing asset-backed commercial paper, (A) One-Month LIBOR
plus (B) 1.00% per annum; provided, that with respect to clause (i) and (iii)
above, if a Eurodollar Disruption Event has occurred and is continuing, the
“Barclays Cost of Funds Rate” shall be the Base Rate plus 1.00% per annum; it
being understood that the decision of how to fund its Note Balances will be in
the good faith discretion of the related Noteholder, Conduit Purchaser or
Committed Purchaser, as applicable, and the Indenture Trustee may assume the
full Note Balance held by a Conduit Purchaser for which Barclays acts as
sponsor, administrative agent or manager, as applicable, is funded by issuance
of asset-backed commercial paper unless otherwise notified in writing by
Barclays, as Administrative Agent.
Barclays Note Purchase Agreement” means that Note Purchase Agreement, dated as
of January 31, 2013 (as amended, supplemented, or otherwise modified from time
to time), by and among the Issuer, the Depositor, the Indenture Trustee,
Nationstar and Barclays Bank PLC, as the Administrative Agent and purchaser.

4

--------------------------------------------------------------------------------



“Committed Purchaser” means any purchaser of a Class (or portion thereof) of a
Series 2013-VF1 Note which is designated as a “Committed Purchaser” or as
“Purchaser” on the signature pages to a VF1 Note Purchase Agreement.
“Conduit Administrative Agent” means any Person appointed as a Conduit
Administrative Agent or Administrative Agent in a VF1 Note Purchase Agreement.
“Conduit Purchaser” means (i) any Purchaser which is designated as a “Conduit
Purchaser” or a “Conduit Holder” on the signature pages to a VF1 Note Purchase
Agreement and (ii) any Purchaser which is designated as a “Conduit Purchaser” on
the signature pages of any assignment agreement pursuant to which it becomes a
party to a VF1 Note Purchase Agreement.
“Credit Suisse” means Credit Suisse AG, New York Branch.
“CS Assignment Agreement” means that Assignment Agreement, dated as of January
27, 2015, by and among Credit Suisse AG, New York Branch, as Assignee
Administrative Agent and Assignor Conduit Administrative Agent, Credit Suisse,
Cayman Islands Branch, as Assignee Committed Purchaser, GIFS Capital Company,
LLC, as Assignee Conduit Purchaser and Barclays Bank PLC, as Assignor
Administrative Agent and as Assignor Purchaser and acknowledged and agreed to by
the Issuer, the Indenture Trustee, Nationstar and the Depositor.
“CS Commercial Paper Rate” means with respect to each Interest Accrual Period
and each Conduit Purchaser for which Credit Suisse acts as sponsor,
administrative agent or manager, as applicable, the per annum rate equivalent to
the weighted average cost related to the issuance of related Commercial Paper
Notes for such Interest Accrual Period (such costs as reasonably determined by
Credit Suisse as sponsor for such Conduit Purchaser, and which shall include
(without duplication) the fees and commissions of placement agents and dealers,
incremental carrying costs incurred with respect to such Commercial Paper Notes,
other borrowings by such Conduit Purchaser and any other costs associated with
the issuance of such Commercial Paper Notes); provided, that if any component of
such per annum rate is a discount rate, in calculating the “CS Commercial Paper
Rate”, the related Conduit Administrative Agent shall for such component use the
rate resulting from converting such discount rate to an interest bearing
equivalent rate per annum. The related Conduit Administrative Agent shall
deliver to the Administrator, the Calculation Agent and the Indenture Trustee
the CS Commercial Paper Rate with respect to the Series 2013-VF1 Variable
Funding Notes held by such Conduit Purchasers, if applicable, by no later than
the Business Day prior to the Determination Date and the determination of the
applicable CS Commercial Paper Rate by the related Conduit Administrative Agent
shall be binding absent manifest error.
“CS Cost of Funds Rate” means, for any day of any Interest Accrual Period, (a)
to the extent a Conduit Purchaser for which Credit Suisse acts as sponsor,
administrative agent or manager, as applicable, has funded its interest in any
Series 2013-VF1 Variable Funding Note through the issuance of Commercial Paper
Notes, the CS Commercial Paper Rate applicable to such Conduit Purchaser and (b)
to the extent a Committed

5

--------------------------------------------------------------------------------



Purchaser for which Credit Suisse acts as sponsor, administrative agent or
manager, as applicable, has funded its interest on balance sheet, at the sole
and absolute discretion of such Committed Purchaser, either One-Month LIBOR or
the cost of funding such interest on balance sheet.
“Fee Letter” means, collectively, that certain Fee Letter Agreement, dated
January 27, 2015, among Credit Suisse, the Administrator and the Issuer.
“Governmental Authority” means the United States of America, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and having jurisdiction over the applicable Person.
“Increased Costs” has the meaning assigned to such term in Section 9 of this
Indenture Supplement.
“LIBOR Index Rate” means for a one-month period, the rate per annum (rounded
upward, if necessary, to the next higher one hundred-thousandth of a percentage
point) for deposits in U.S. Dollars for a one-month period, which appears on the
LIBOR01 Page as of 11:00 a.m. (London, England time) on the date that is two (2)
Business Days before the commencement of such one-month period.
“LIBOR Rate” means with respect to any Interest Accrual Period with respect to
which interest is to be calculated by reference to the “LIBOR Rate”, (a) the
LIBOR Index Rate for a one-month period, if such rate is available, and (b) if
the LIBOR Index Rate cannot be determined, the arithmetic average of the rates
of interest per annum (rounded upward, if necessary, to the nearest 1/100 of 1%)
at which deposits in U.S. Dollars in immediately available funds are offered to
the related Administrative Agent at 11:00 a.m. (London, England time) two (2)
Business Days before the beginning of such one-month period by three (3) or more
major banks in the interbank eurodollar market selected by such Administrative
Agent for delivery on the first day of and for a period equal to such one-month
period and in an amount equal or comparable to the principal amount of the
portion of the Note Balance on which the LIBOR Rate is being calculated.
“LIBOR01 Page” means the display designated as “LIBOR01 Page” on the Reuters
Service (or such other page as may replace the LIBOR01 Page on that service or
such other service as may be nominated by the ICE Benchmark Administration as an
information vendor for the purpose of displaying ICE Benchmark Administration
interest settlement rates for U.S. Dollar deposits).
“Note Maximum Principal Balance” means, with respect to the Class A-VF1, Class
B-VF1, Class C-VF1 and Class D-VF1 Variable Funding Notes, the amount set forth
on Exhibit A or, in the case of each such Class on any date, a lesser amount
calculated pursuant to a written agreement between the Servicer, the
Administrator and each Administrative Agent; provided that the aggregate of the
Note Maximum Principal Balances for each Class shall not exceed the Maximum VFN
Principal Balance for such Class.

6

--------------------------------------------------------------------------------



“Transaction Documents” means, in addition to the documents set forth in the
definition thereof in the Base Indenture, this Indenture Supplement, the VF1
Note Purchase Agreements and the Fee Letter, each as amended, supplemented,
restated or otherwise modified from time to time.”
“VF1 Note Purchase Agreement” means each of the CS Assignment Agreement and the
Barclays Note Purchase Agreement.
(i)Section 6 of the Indenture Supplement is hereby amended by adding the
following paragraphs at the end of such section:


The Administrative Agents and the Issuer further confirm that the Series
2013-VF1 Notes shall be held by the Noteholders in the Note Maximum Principal
Balance indicated on Exhibit A. The Issuer and the Administrative Agents hereby
direct the Indenture Trustee to authenticate the Series 2013-VF1 Notes in the
names of the Noteholders and the Note Maximum Principal Balances set forth on
Exhibit A. For the avoidance of doubt, the parties hereto hereby agree that, in
accordance with the terms and provisions of the VF1 Note Purchase Agreements,
each Administrative Agent may act as agent of each Noteholder (or “purchaser”,
howsoever denominated) party to such Administrative Agent’s VF1 Note Purchase
Agreement in respect of the related 2013-VF1 Notes designated on Exhibit A and
shall determine the allocation of “Additional Note Balances” (as such term is
defined in the VF1 Note Purchase Agreement, if applicable) or VFN Principal
Balance increases to be funded by each such Noteholder (or purchaser) related to
such Administrative Agent.
Notwithstanding anything to the contrary in Section 4.3(b)(iii) of the Base
Indenture, (i) VFN draws on any Funding Date in respect of the Series 2013-VF1
Variable Funding Notes are required to be made on a pro rata basis among the
Notes of each Class based on the related Note Maximum Principal Balance of the
Notes of such Class and the respective amounts that can be drawn under each
Class and Series pursuant to Section 4.3(b) of the Base Indenture, and (ii) VFN
draws on any other Series of VFNs shall be made on a pro rata basis with the
Series 2013-VF1 Notes. The VFN draws in respect of the Series 2013-VF1 Variable
Funding Notes shall be made in accordance with the instructions provided in the
related Funding Certification. For the avoidance of doubt, any funding of any
VFN draws by a Conduit Purchaser shall be provided in the sole discretion of
such Conduit Purchaser.
(j)Section 7 of the Indenture Supplement is hereby amended by deleting such
section in its entirety and replacing it with the following:


(a)    At least one (1) Business Day prior to each Determination Date, the
Administrative Agent shall calculate the Note Interest Rate for the related
Interest Accrual Period (in the case of the Series 2013-VF1 Variable Funding
Notes using the Commercial Paper Rates determined by the related Conduit
Administrative Agents, as applicable, and One-Month LIBOR as determined by each
Administrative Agent in accordance with Section 7(b) below) and the Interest
Payment Amount for the Series

7

--------------------------------------------------------------------------------



2013-VF1 Notes for the upcoming Payment Date, and include a report of such
amount in the related Payment Date Report.
(b)    On each LIBOR Determination Date, each Administrative Agent will
determine the London Interbank Offered Rate (“LIBOR”) quotations for one-month
Eurodollar deposits (“One-Month LIBOR”) for the succeeding Interest Accrual
Period for the related Series 2013-VF1 Notes on the basis of the LIBOR Rate.
(c)    The establishment of the applicable Commercial Paper Rate by the related
Conduit Administrative Agent and One-Month LIBOR by the related Administrative
Agent and the Administrative Agent’s subsequent calculation of the Note Interest
Rate on the Series 2013-VF1 Variable Funding Notes for the relevant Interest
Accrual Period, in the absence of manifest error, will be final and binding.
(k)Section 8 of the Indenture Supplement is hereby amended by deleting such
section in its entirety and replacing it with the following:


(a)    If any Regulatory Change or other change of requirement of any law, rule,
regulation or order applicable to a Noteholder of a Series 2013-VF1 Variable
Funding Note (a “Requirement of Law”) or any change in the interpretation or
application thereof or compliance by such Noteholder with any request or
directive (whether or not having the force of law) from any central bank or
other governmental authority made subsequent to the date hereof:
(1)    shall subject such Noteholder to any tax of any kind whatsoever with
respect to its Series 2013-VF1 Variable Funding Note (excluding income taxes,
branch profits taxes, franchise taxes or similar taxes imposed on such
Noteholder as a result of any present or former connection between such
Noteholder and the United States, other than any such connection arising solely
from such Noteholder having executed, delivered or performed its obligations or
received a payment under, or enforced, this Indenture Supplement or any U.S.
federal withholding taxes imposed under Code sections 1471 through 1474 as of
the date of this Indenture Supplement (or any amended or successor version that
is substantively comparable and not materially more onerous to comply with), any
regulations or official interpretations thereunder and any agreements entered
into under section 1471(b) of the Code) or change the basis of taxation of
payments to such Noteholder in respect thereof; shall impose, modify or hold
applicable any reserve, special deposit, compulsory loan or similar requirement
against assets held by, deposits or other liabilities in or for the account of,
advances, or other extensions of credit by, or any other acquisition of funds
by, any office of such Noteholder which is not otherwise included in the
determination of the Note Interest Rate hereunder; or
(2)    shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, or credit
extended or participated by, or any other acquisition of funds by, any office of
such Noteholder which is not otherwise included in the determination of the Note
Interest Rate hereunder; or

8

--------------------------------------------------------------------------------



(3)    shall have the effect of reducing the rate of return on such Noteholder’s
capital or on the capital of such Noteholder’s holding company, if any, as a
consequence of this Indenture Supplement, in the case of the Series 2013-VF1
Variable Funding Notes, the VF1 Note Purchase Agreement, or the Series 2013-VF1
Variable Funding Notes to a level below that which such Noteholder or such
Noteholder’s holding company could have achieved but for such Requirements of
Law (other than any Regulatory Change, Requirement of Law, interpretation or
application thereof, request or directive with respect to taxes) (taking into
consideration such Noteholder’s policies and the policies of such Noteholder’s
holding company with respect to capital adequacy); or
(4)    shall impose on such Noteholder or the London interbank market any other
condition, cost or expense (other than with respect to taxes) affecting this
Indenture Supplement, in the case of the Series 2013-VF1 Variable Funding Notes,
the VF1 Note Purchase Agreement or the Series 2013-VF1 Variable Funding Notes or
any participation therein; or
(5)    shall impose on such Noteholder any other condition;
and the result of any of the foregoing is to increase the cost to such
Noteholder, by an amount which such Noteholder deems to be material
(collectively or individually, “Increased Costs”), of continuing to hold its
Series 2013-VF1 Variable Funding Note, of maintaining its obligations with
respect thereto, or to reduce any amount due or owing hereunder in respect
thereof, or to reduce the amount of any sum received or receivable by such
Noteholder (whether of principal, interest or any other amount) or (in the case
of any change in a Requirement of Law regarding capital adequacy or liquidity
requirements or in the interpretation or application thereof or compliance by
such Noteholder or any Person controlling such Noteholder with any request or
directive regarding capital adequacy or liquidity requirements (whether or not
having the force of law) from any governmental or quasi-governmental authority
made subsequent to the date hereof) shall have the effect of reducing the rate
of return on such Noteholder’s or such controlling Person’s capital as a
consequence of its obligations as a Noteholder of a Variable Funding Note to a
level below that which such Noteholder or such controlling Person could have
achieved but for such adoption, change or compliance (taking into consideration
such Noteholder’s or such controlling Person’s policies with respect to capital
adequacy) by an amount deemed by such Noteholder to be material, then, in any
such case, such Noteholder shall invoice the Administrator for such additional
amount or amounts as calculated by such Noteholder in good faith as will
compensate such Noteholder for such increased cost or reduced amount, and such
invoiced amount shall be payable to such Noteholder on the Payment Date
following the next Determination Date following such invoice, in accordance with
Section 4.5(a)(1)(ii) or Section 4.5(a)(2)(ii) of the Base Indenture, as
applicable; provided, however, that any amount of Increased Costs in excess of
the Increased Costs Limit shall be payable to such Noteholder in accordance with
Section 4.5(a)(1)(ix) or Section 4.5(a)(2)(iv) of the Base Indenture, as
applicable.
(b)    Each Support Party (as such term is defined in a VF1 Note Purchase
Agreement, if applicable) shall be entitled to receive additional payments and
indemnification

9

--------------------------------------------------------------------------------



pursuant to this Section 8 as though it were a Committed Purchaser and such
Section applied to its interest in or commitment to acquire an interest in the
Series 2013-VF1 Variable Funding Notes; provided, that such Support Party shall
not be entitled to additional payments pursuant to this Section 8 by reason of
Requirements of Law which occurred prior to the date it became a Support Party;
provided, further, that such Support Party shall be entitled to receive
additional amounts pursuant to this Section 8 only to the extent that its
related Conduit Purchaser would have been entitled to receive such amounts in
the absence of Support Advances (as such term is defined in a VF1 Note Purchase
Agreement, if applicable) from such Support Party. The provisions of this
Section 8 shall apply to each Conduit Administrative Agent and to such of their
Affiliates as may from time to time administer, make referrals to or otherwise
provide services or support to the Conduit Purchasers (in each case as though
such Conduit Administrative Agent or Affiliate were a Conduit Purchaser and such
Section applied to its administration of or other provisions of services or
support to such Conduit Purchaser in connection with the transactions
contemplated by this Agreement), whether as an administrator, administrative
agent, referral agent, managing agent or otherwise.
(l)Section 12 of the Indenture Supplement is hereby amended by adding the
following new subsection (c) at the end thereof:


(c)    Notwithstanding any provisions to the contrary in Article XII of the Base
Indenture or Section 12 of this Indenture Supplement, no supplement or amendment
entered into with respect to this Indenture Supplement is effective without the
consent of 100% of the Noteholders of the Series 2013-VF1 Notes.
(m)The Indenture Supplement is hereby amended by adding “Exhibit A” attached
hereto.


Section 2.Noteholder Consent.


In its capacity as Note Registrar, the Indenture Trustee confirms that the Note
Register reflects Barclays Bank PLC as the sole Noteholder of all Notes
currently Outstanding under the Indenture Supplement. Such Noteholder’s consent
to the terms of this Amendment is evidenced by its signature hereto.
Section 3.Conditions to Effectiveness of this Amendment.
    
This Amendment shall become effective on the date (the “Effective Date”) upon
the latest to occur of the following:


(a)the execution and delivery of this Amendment by all parties hereto;


(b)prior notice to the Note Rating Agency;


(c)the delivery of an Issuer Tax Opinion; and


(d)the delivery of an Opinion of Counsel to the effect that the execution of
this Amendment is authorized by the Indenture and all conditions precedent have
been satisfied.

10

--------------------------------------------------------------------------------



Section 4.Effect of Amendment. Except as expressly amended and modified by this
Amendment, all provisions of the Indenture Supplement and the Indenture shall
remain in full force and effect and all such provisions shall apply equally to
the terms and conditions set forth herein. This Amendment shall become effective
on the Effective Date and shall not be effective for any period prior to the
Effective Date. After this Amendment becomes effective, all references in the
Indenture Supplement or the Indenture to “this Indenture Supplement,” “this
Indenture,” “hereof,” “herein” or words of similar effect referring to such
Indenture Supplement and Indenture shall be deemed to be references to the
Indenture Supplement or the Indenture, as applicable, as amended by this
Amendment. This Amendment shall not be deemed to expressly or impliedly waive,
amend or supplement any provision of the Indenture Supplement or the Indenture
other than as set forth herein. This Amendment shall constitute an Act of each
of the Noteholders of the Series 2013-VF1 Notes.


Section 5.Representations and Warranties. Barclays hereby represents and
warrants that as of the date hereof (i) it is the sole Noteholder of each of the
Class A-VF1 Variable Funding Notes, the Class B-VF1 Variable Funding Notes, the
Class C-VF1 Variable Funding Notes and the Class D-VF1 Variable Funding Notes,
(ii) it is duly authorized to deliver this certification to the Indenture
Trustee, (iii) such power has not been granted or assigned to any other Person,
and (iv) the Indenture Trustee may conclusively rely upon this certification.
For the avoidance of doubt, this Amendment shall be effective before the
assignment of any interests in the Series 2013-VF1 Notes contemplated by the CS
Assignment Agreement.


Section 6.Entire Agreement. The Indenture and the Indenture Supplement, as
amended by this Amendment, constitute the entire agreement among the parties
hereto with respect to the subject matter hereof, and fully supersedes any prior
or contemporaneous agreements relating to such subject matter.


Section 7.Successors and Assigns. This Amendment shall be binding upon the
parties hereto and their respective successors and assigns.


Section 8.Section Headings. The various headings and sub-headings of this
Amendment are inserted for convenience only and shall not affect the meaning or
interpretation of this Amendment or the Indenture or any provision hereof or
thereof.


Section 9.GOVERNING LAW. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO OR IN CONNECTION WITH THIS AMENDMENT, THE
RELATIONSHIP OF THE PARTIES HERETO, AND/OR THE INTERPRETATION AND ENFORCEMENT OF
THE RIGHTS AND DUTIES OF THE PARTIES HERETO SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE
CONFLICT OF LAW PROVISIONS THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF
THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.


Section 10.Recitals. The statements contained in the recitals to this Amendment
shall be taken as the statements of the Issuer, and the Indenture Trustee (in
each capacity) assumes no

11

--------------------------------------------------------------------------------



responsibility for their correctness. The Indenture Trustee makes no
representation as to the validity or sufficiency of this Amendment (except as
may be made with respect to the validity of its own obligations hereunder). In
entering into this Amendment, the Indenture Trustee shall be entitled to the
benefit of every provision of the Indenture and the Indenture Supplement
relating to the conduct of or affecting the liability of or affording protection
to the Indenture Trustee.


Section 11.Owner Trustee Limitation of Liability. It is expressly understood and
agreed by the parties hereto that (a) this Amendment is executed and delivered
by Wilmington Trust, National Association, not individually or personally, but
solely as Owner Trustee of the Issuer under the Trust Agreement, in the exercise
of the powers and authority conferred and vested in it, (b) each of the
representations, undertakings and agreements herein made on the part of the
Issuer is made and intended not as a personal representation, undertaking and
agreement by Wilmington Trust, National Association but is made and intended for
the purpose of binding only the Issuer, (c) nothing herein contained shall be
construed as creating any liability on Wilmington Trust, National Association,
individually or personally, to perform any covenant either expressed or implied
contained herein, all such liability, if any, being expressly waived by the
parties hereto and by any Person claiming by, through or under the parties
hereto and (d) under no circumstances shall Wilmington Trust, National
Association be personally liable for the payment of any indebtedness or expenses
of the Issuer or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Issuer under this
Amendment.


Section 12.Counterparts. This Amendment may be executed in one or more
counterparts and by the different parties hereto on separate counterparts,
including without limitation counterparts transmitted by facsimile or other
electronic transmission, each of which, when so executed, shall be deemed to be
an original and such counterparts, together, shall constitute one and the same
agreement.


[signature pages follow]













12

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
NATIONSTAR AGENCY ADVANCE FUNDING TRUST, as Issuer


By: Wilmington Trust, National Association, not in its individual capacity but
solely as Owner Trustee


By:
/s/ Melinda Morales Romay ___

Name: Melinda Morales Romay
Title: Banking Officer









[Amendment No. 4 to the Series 2013-
VF1 Indenture Supplement]



--------------------------------------------------------------------------------



THE BANK OF NEW YORK MELLON, as Indenture Trustee, Calculation Agent, Paying
Agent and Securities Intermediary and not in its individual capacity
By:
/s/ Michael D. Commisso______________

Name: Michael D. Commisso
Title: Vice President

[Amendment No. 4 to the Series 2013-
VF1 Indenture Supplement]



--------------------------------------------------------------------------------



NATIONSTAR MORTGAGE LLC, as Administrator and as Servicer
By:__/s/ Amar Patel_________________
Name: Amar Patel
Title: Executive Vice President

[Amendment No. 4 to the Series 2013-
VF1 Indenture Supplement]



--------------------------------------------------------------------------------



BARCLAYS BANK PLC, as Administrative Agent
By:__/s/ Joseph O’Doherty________________
Name: Joseph O’Doherty
Title: Managing Director

[Amendment No. 4 to the Series 2013-
VF1 Indenture Supplement]



--------------------------------------------------------------------------------



ACKNOWLEDGED, AGREED AND CONSENTED TO BY:


BARCLAYS BANK PLC,


as sole Noteholder of the Nationstar Agency Advance Funding Trust, Advance
Receivables Backed Notes, Series 2013-VF1 Class A-VF1 Variable Funding Notes,
the Class B-VF1 Variable Funding Notes, the Class C-VF1 Variable Funding Notes
and the Class D-VF1 Variable Funding Notes


By:    /s/ Joseph O’Doherty        


Name:    Joseph O’Doherty        


Title:    Managing Director        



[Amendment No. 4 to the Series 2013-
VF1 Indenture Supplement]



--------------------------------------------------------------------------------





Exhibit A


Class
Note #
Noteholder
Related Administrative Agent
Note Maximum Principal Balance
A-VF1
4
Credit Suisse AG, New York Branch, solely in its capacity as Administrative
Agent on behalf of Credit Suisse AG, Cayman Islands Branch, as Committed
Purchaser, and GIFS Capital Company, LLC, as Conduit Purchaser
Credit Suisse AG, New York Branch
$235,963,555
 
3
BARCLAYS BANK PLC
Barclays Bank PLC
$471,927,111
B-VF1
4
Credit Suisse AG, New York Branch, solely in its capacity as Administrative
Agent on behalf of Credit Suisse AG, Cayman Islands Branch, as Committed
Purchaser, and GIFS Capital Company, LLC, as Conduit Purchaser
Credit Suisse AG, New York Branch
$14,558,222
 
3
BARCLAYS BANK PLC
Barclays Bank PLC
$29,116,445
C-VF1
4
Credit Suisse AG, New York Branch, solely in its capacity as Administrative
Agent on behalf of Credit Suisse AG, Cayman Islands Branch, as Committed
Purchaser, and GIFS Capital Company, LLC, as Conduit Purchaser
Credit Suisse AG, New York Branch
$7,927,556
 
3
BARCLAYS BANK PLC
Barclays Bank PLC
$15,855,111
D-VF1
4
Credit Suisse AG, New York Branch, solely in its capacity as Administrative
Agent on behalf of Credit Suisse AG, Cayman Islands Branch, as Committed
Purchaser, and GIFS Capital Company, LLC, as Conduit Purchaser
Credit Suisse AG, New York Branch
$8,217,333
 
3
BARCLAYS BANK PLC
Barclays Bank PLC
$16,434,667






Ex. A-1

